Citation Nr: 0206290	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsillar fossa, claimed as a residual of Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

This claim was previously before the Board and in a May 1999 
decision, it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. The veteran served in Vietnam during active service. 

3. The veteran's squamous cell carcinoma of the left 
tonsillar fossa was not manifested during service or within 
one year of separation from service.  

4. The record contains competent medical evidence showing 
that the veteran's squamous cell carcinoma of the left 
tonsillar fossa is causally or etiologically related to Agent 
Orange that he may have been exposed to during active 
service. 


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsillar fossa is the 
result of a disease or injury incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 3.102 and 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that squamous 
cell carcinoma of the left tonsillar fossa is a result of 
Agent Orange exposure experienced during active service in 
Vietnam, and that service connection is therefore warranted. 

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Moreover, 
the veteran was notified of this change in the law in a 
February 2002 supplemental statement of the case.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a November 1997 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a February 1998 statement 
of the case and a supplemental statement of the case in 
February 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
hospitalization and treatment reports.  In addition, Social 
Security Administration records, with attached medical 
reports, are included in the claims file.  In this regard, 
all known and available service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001). 

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of chronicity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for diseases associated with exposure to certain 
herbicide agents (i.e., Agent Orange), such as respiratory 
cancers, when the disease is manifest within 30 years of 
separation from service.  See U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 
2001."  Among other things, this law removed the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure; added diabetes mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure (codifying regulation which had been in 
effect since July 2001); and provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the United States 
Court of Appeals for Veteran's Claims' holding in McCartt v. 
West, 12 Vet. App. 164 (1999) requiring that the veteran have 
a presumptive disease before exposure was presumed.).

The veteran's service medical records are negative evidence 
of any complaints, treatment, or diagnosis of squamous cell 
carcinoma of the left tonsillar fossa.  In addition, they 
contain no reference to Agent Orange or other herbicide 
exposure.  

Treatment records from September 1995 to January 1999 reflect 
that the veteran was treated for recurrent squamous cell 
carcinoma of the left tonsillar fossa.  During that time, he 
underwent surgery on his left tonsil and continued to receive 
periodic examinations.  No reference was made to the 
veteran's active service. 

In a July 1997 letter, Carol R. Bradford, M.D. stated that 
the veteran had been under her care for a history of T2N0 
squamous cell carcinoma of the left tonsillar fossa since 
1995.  She asserted that such a disorder was first manifest 
in February 1995, and that the veteran underwent surgery at 
that time.  Dr. Bradford maintained that a known relationship 
exists between malignancies of the upper aerodigestive tract 
and herbicide exposure.  She then affirmed that the veteran 
had herbicide exposure in Vietnam, and had presented with 
cancer of the upper aerodigestive tract, initially in the 
tonsil area.  Dr. Bradford argued that all squamous 
carcinomas of the upper aerodigestive tract would likely be 
at risk from herbicide exposure, and related that a similar 
analogy would be that smoking is also a risk for both tonsil 
and larynx cancer.  

A VA outpatient treatment report dated in June 1998 indicated 
that the veteran was treated for abdominal pain.  No 
reference was made to the veteran's tonsil disorder or his 
time in service.  

A May 1999 letter from Mary C. Wood, M.D. of the Novi Health 
Center is of record.  Dr. Wood reported the veteran's medical 
history and acknowledged that he underwent surgery of the 
left tonsil in 1995 to remove cancer.  She stated that she 
found no recurrent cancer during her examination.  Dr. Wood 
made no reference to the veteran's active service.  

In an August 1999 statement, the veteran indicated that he 
had been exposed to herbicides while in Vietnam in November 
1969, and from March through August 1970.

A November 1999 statement from Marshall Sackman reported that 
he and the veteran had served together on several missions in 
which herbicides had been used. 

In an April 2000 statement, Brian J. Marsden asserted that he 
had served with the veteran for a period of six months while 
in Vietnam.  He indicated that they were assigned to many 
operations in the jungle that were "defoliated from the 
spraying of 'Agent Orange.'"  Finally, he stated that their 
main area of operation was Chu Lia, where herbicide drums 
were stored and loaded onto planes.  

An April 2001 letter from Dr. Bradford is of record.  Dr. 
Bradford again reported that she had treated the veteran 
since 1995 for squamous cell carcinoma of the left tonsil.  
In discussing the veteran's disorder, she maintained that 
tonsillar cancer represents a cancer of the upper 
aerodigestive tract, and that "aero" refers to a form of 
respiratory cancer.  She therefore concluded that tonsillar 
cancer would fall under the category of respiratory cancer 
compensable under 38 C.F.R. § 3.309(e).  Further, Dr. 
Bradford stated that she is an expert in head and neck cancer 
treatment and management, and that it was clear to her that 
the carcinogens effecting the larynx, trachea, bronchus, and 
lungs, also effected the upper aerodigestive tract, i.e., the 
oral cavity and oral pharynx, and that the tonsil was located 
in the oral pharynx.  She asserted that, "[c]learly, there 
is clear evidence that herbicides are implicated in the 
development of tonsillar cancer."  Finally, Dr. Bradford 
maintained that because the veteran's cancer of the tonsil 
occurred in the upper aerodigestive tract, it should be 
considered respiratory cancer and covered by 38 C.F.R. 
3.309(e).  

An October 2001 letter from the Department of the Army, 
Center for Unit Records Research verified that the veteran 
was exposed to Agent Orange while serving in Vietnam between 
October 1969 and October 1970.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence supports a claim of service connection for squamous 
cell carcinoma of the left tonsillar fossa, claimed as a 
residual of Agent Orange exposure.  While tonsillar cancer is 
not listed among the disorders for which presumptive service 
connection for herbicide exposure is warranted under § 
3.309(e), there is sufficient medical evidence to warrant 
service connection under a direct approach.  

As the veteran's cancer is not of the type specified as 
respiratory cancer in 
38 C.F.R. § 3.309(e), the presumption is inapplicable.  
Essentially, presumptive service connection for the veteran's 
squamous cell carcinoma of the left tonsillar fossa cannot be 
granted because the disorder was not manifested within one 
year of his separation from service and is not among the 
enumerated diseases listed in 
38 C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicides.  

While service connection cannot be granted on a presumptive 
basis, a direct service connection claim is warranted.  In 
July 1997 and April 2001, Dr. Bradford has asserted that the 
veteran's disorder is a form of respiratory cancer and was 
acquired because of his Agent Orange exposure while in 
Vietnam.  She continued to explain that tonsillar cancer is a 
cancer of the upper aerodigestive tract and that aero- refers 
to a form of respiratory cancer, thereby indicating that 
tonsillar cancer falls under the category of respiratory 
cancer compensable under the statute.  In particular, in her 
April 2001 letter she asserted that it was "clear that 
herbicides such as Agent Orange passed by the tonsil."  

Direct service connection is warranted because the evidence 
of record establishes that the veteran incurred the squamous 
cell carcinoma of the left tonsil during service, as the 
result of any incident (including herbicide exposure) during 
service, and establishes that a medical nexus exists between 
the veteran's tonsillar cancer and his period of service.  
Consequently, the appeal is granted.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left tonsillar fossa, claimed as a residual to Agent 
Orange exposure, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

